IN THE SUPREME COURT OF THE STATE OF DELAWARE

ARTURO LABOY,                          §
                                       §   No. 473, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for New Castle County
                                       §   Cr. ID Cr. ID 93003649DI
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: October 8, 2015
                          Decided: December 4, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices

                                    ORDER

      This 4th day of December 2015, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, we affirm the

judgment below on the basis of the Superior Court=s well-reasoned decision dated

August 4, 2015. The Superior Court did not err in denying the appellant’s motion

for modification or correction of sentence under both Superior Court Criminal Rule

35(a) and 35(b) because the appellant’s sentence is not illegal and his motion was

both untimely and repetitive.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice